DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“wavemeter detector” in claims 1-4 and 36; 
“an optic component to generate…” and “signal processing electronic device” in claim 2; and
“scale factor correction system” (in the alternative: “arithmetic facility”) in claims 2 and 36.

With regards to these elements, these terms have not been found to have achieved recognition in the art to be the name for structure that performs their functions. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations of claims 3 and 4 are indefinite because the claims are unclear as to what structural limitation is imposed by the recited results of phase difference. Claim 3 is drawn to structure and recites that the phase modulation is implemented by the optic rotation sensor, but it is not clear what structural difference or further structural limitation is imparted by the limitation. It appears to recite a desired result from the manner of operating the claimed system of claim 1 (“a phase modulation implemented by the optic rotation sensor”) rather than further limit the structure of the system of claim 1. In other words, is not the scope of structure covered by the optic rotation sensor of claim 3 the same as the scope of the structure covered by the optic rotation sensor of claim 2? The recitation that the waveguides have parameters defined by variables w, s, and l does not serve to limit because each of these variable have no limitations as 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the last clause of claim 1, the claim has been amended with “, determining the effective interferometric wavelength as a function of the first measured signal and the second measured signal.” This clause is separated from the preceding clause by use of a comma. It is not clear if this clause is describing a function of the wavemeter detector or is stating an act or step to be performed. As an analogy, it appears the claim is similar to “a cookie sheet to produce chocolate chip cookies by supporting raw cookie dough, baking the cookie dough.”

Claim 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above, claim limitation “optic component to generate…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the claimed function and to clearly link the structure, material, or acts to the function. There is no identification of the structure that corresponds to the claimed function of “to generate counter-propagating light 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall (US 4,842,258).

With respect to claims 1, 2, and 36, Hall shows an apparatus (e.g. rotation sensor of Fig 9 where the source stabilization 10 is made of the components of source stabilization 42 detailed in Fig. 2) for optical signal source stabilization comprising:
an optic rotation sensor (a fiber optic gyroscope, Fig. 9) comprising:
a light source to emit broadband light (12, SLD; col. 1, ll, 27-28, col. 7, ll. 55-56);
a rotation sensing optic system (34) that comprises an optic component (15, as interpreted by the examiner) to generate counter-propagating light beams from the broadband light, an optic phase modulator (110, 116, 106, 112, 114, 108) to modulate the phase difference between the counter-propagating light beams, an optic fiber coil (100) that guides the counter-propagating light beams, and an optic signal (when the rotation sensor is operated, there is an optical signal output at port 16D into fiber 15; col. 9, ll. 55-60) generated from an interaction of the counter-propagating light beams; and

a wavemeter (42-57, Fig. 2) coupled to the optic rotation sensor, comprising:
a first optic waveguide (14) to guide at least a portion of one of the optic signal of the broadband light for an interaction length (66, Fig. 3; see discussion for Figs. 3-5), and to produce a first processed optic signal (top output from coupler 46 in Fig. 2; 16D in Fig. 3);
a second optic waveguide (48), a segment (segment in coupler 46 in Fig. 2; see discussion for Figs. 3-5) of which is arranged in close proximity to the first optic waveguide, the segment extending along an interaction length (66), such that the second optic waveguide receives a portion of the optic signal from first optic waveguide through evanescent coupling along the interaction length, and produces a second processed optic signal (optical interference signal is a processed signal that is output at the bottom output of coupler 46 in Fig. 2; 16B in Fig 3)
a wavemeter detector (49, 51, 55 in Fig. 2; 10 in Fig. 9) to measure an effective interferometric wavelength of the broadband light by measuring each of the first processed optical signal and second processed optic signal to produce a first measured signal and a second measured signal, determining the effective interferometric wavelength as a function of the first measured signal and the second measured signal; and


With respect to claims 3 and 4, the claims are interpreted to recite the function, condition/results from operating the system of claim 2. As it appears the structure as claimed is identical to that shown by Hall as discussed for claim 1 above, there is reasonable expectation that the function or results as recited by claims 3 and 4 are inherent in the system of Hall. The waveguides (Fig. 3) inherently have parameters defined by variables w, s, and l, the variables having no limits as to their values. With regards to the limitation that the phase modulation implemented by the optic rotation sensor is /2, the claim does not recite any structure that would cause such modulation on the phase modulator (e.g. “An example sensor detection system 124 may comprise electronic circuits that supply a voltage modulating signal to an optical phase modulator.” emphasis added). As such, claim 4 is taken to be a recitation of a desired manner of operating the claimed system. It is not found to impart any particular structure. Limitations from the specification will not be imported into the claim.

Response to Arguments
Claim Interpretation
Applicant states that claims have been amended and that claims 2 and 35 do not use a generic placeholder coupled with functional language without reciting sufficient structure. This is not found persuasive. 
Applicant states that structure was added on August 7, 2020 with “comprises counter-propagating light beams generated from the broadband light and an optical signal generated from an interaction of the counter-propagating light beams.” In response, the light beams were not taken to add structure because the light beams were not taken to be a required structural element of the claimed system. This interpretation is supported by Applicant’s assertion that the counter-propagating beams are not required to be present (Remarks, 01/15/2021, page 13, lines 1-2). The light beams were taken to be objects operated on by the claimed system and thus did not add structure to the claimed system. See M.P.E.P. 2115.
With regards to the limitation drawn to the sensor detection system which comprises a photodetector and a signal processing electronic device for process of the rotation measurement signal, Applicant’s argument is found persuasive and is no longer interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
	Applicant argues claims 3 and 4 has additional structure by the amended limitation that the waveguides are characterized with parameter w, s, and l. The recitation that the waveguides w, s, and l does not serve to limit because each of these variable have no bounds as to their values.

	With regards to the previous ground of rejection of claims 2-4, the rejection has been withdrawn in light of the amendment to the claims.

 

Claim Rejections - 35 USC § 102
Applicant argues amended claim 1 requires the wavemeter “to measure an effective interferometric wavelength of the broadband light by measuring each of the first processed optical signal and second processed optic signal to produce a first measured signal and a second measured signal, determining the effective interferometric wavelength as a function of the first measured signal and the second measured signal.” The Examiner does not find Applicant’s arguments persuasive that the claims distinguish from Hall. In Figure 2, Hall shows a wavemeter detector measuring each of the first and second processed optical signals (optical interference signals are processed signals that are output at the top and bottom outputs of coupler 46 to produce first and second measured signals (at detectors 49 and 51). In addition, the effective interferometric wavelength is determined based on the voltage at the voltage to current converter 57 which corresponds to the wavelength and is adjusted to be at the effective wavelength (“Effective use of a laser diode as a light source in an optical rotation sensor requires an output of known wavelength.” Col. 2, ll. 10-13). Please also note that this limitation, highlighted above, is not found in claim 2 and 36.
to measure (emphasis added) an effective interferometric wavelength of the broadband light by measuring each of the first processed optical signal and second processed optic signal to produce a first measured signal and a second measured signal, determining the effective interferometric wavelength as a function of the first measured signal and the second measured signal” in the broadest reasonable sense is a statement of how the wavemeter detector is intended to be used (e.g. “a sheet pan to make (emphasis added) chocolate chip cookies by placing dollops of raw cookie dough and baking at 350 degrees.”). This is not found to structurally distinguish from Hall. Applicant’s arguments are directed how the results or functions are different, rather than how the wavemeter detector is structurally different from Hall. For instance, the disclosure states “The second microprocessor-based controller determines the fringe visibility, v, defined by Eq. (14) herein, and converts the fringe visibility into the effective interferometric wavelength using one or more calibration coefficients” para. [0049], yet this structure is not required by the claim and cannot be imported into the claim.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419.  The examiner can normally be reached on Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886